Citation Nr: 0621446	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  00-24 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a seizure/syncopal 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial rating higher than 10 percent 
for a right knee disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In a November 2000 rating decision, the RO denied entitlement 
to service connection for residuals of a right shoulder 
dislocation.  The RO granted service connection for right 
knee chondromalacia, evaluated as 10 percent disabling, but 
the veteran argued that his knee disability was more severe 
than rated.  In a May 2001 rating decision, the RO denied 
entitlement to service connection for seizures and low back 
pain.  In a September 2001 rating decision, the RO denied 
entitlement to service connection for hypertension.  

The Board first considered this appeal in October 2003 and 
determined that additional development was required. The 
matter was remanded and the RO performed all requested 
development.  The issues on appeal remains denied and are 
properly returned to the Board for appellate consideration.  

In the November 2000 rating decision, the RO also denied 
entitlement to service connection for residuals of a right 
metacarpal fracture and a right ankle injury.  The veteran 
did not appeal the issue of service connection for a right 
ankle injury.  In a February 2006 rating decision, the RO 
granted entitlement to service connection for residuals of a 
metacarpal fracture, evaluated as noncompensable.  The 
veteran did not appeal that decision.  Therefore, the only 
issues before the Board are as listed on the title page of 
this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A right shoulder disorder did not begin during or a 
consequence of service.

3.  A seizure disorder was caused by in-service head 
injuries.

4.  A low back disorder did not begin during or within one 
year of service.

5.  Hypertension did not begin during or within one year of 
service.  

6.  The veteran's right knee disability is manifested by 
pain, limited motion, degenerative arthritis, and a history 
of meniscal tear. 


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A seizure disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2005).

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  Criteria for a rating higher than 10 percent for a right 
knee disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in August 2000, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to service connection for a right shoulder 
disorder and a right knee disability.  In two letters dated 
in March 2004, VA notified the veteran of the information and 
evidence needed to demonstrate entitlement to service 
connection for the claims appealed in this decision.  The 
letters identified what part of the evidence the veteran was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information related to his claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  The letters did 
not notify the veteran of the information and evidence needed 
to demonstrate the degree of disability or the effective date 
of an award; however, the Board finds that the deficiency is 
not prejudicial in this case.  Because service connection for 
hypertension, a low back disorder, and a right shoulder 
disorder is denied in this decision, VA will not assign 
ratings or effective dates for those conditions.  On the 
other hand, because service connection for a seizure disorder 
is granted in this decision, the veteran must receive notice 
of the information and evidence needed to establish the 
degree of disability and the effective date of an award 
before the RO issues a decision on those issues.  The Board 
reminds the RO that this notice should be provided as part of 
the decision notification.  

The Board also finds that the technical deficiency was not 
prejudicial to the issue of an increased rating for a right 
knee disability.  The purpose of VCAA notice was fulfilled 
when service connection was granted and an initial disability 
rating and effective date were assigned for that disability 
in the November 2000 rating decision.  See Dingess/Hartman, 
19 Vet. App. at 490-91.  The Board notes that VA does not 
have an obligation to provide additional notice of the 
information and evidence necessary to substantiate issues 
raised in a notice of disagreement if original notice was 
provided.  See VA General Counsel Opinion, VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Moreover, the veteran was provided notice 
of the criteria of a higher rating for a knee disability in a 
November 2000 Statement of the Case and a February 2006 
Supplemental Statement of the Case, and he had an opportunity 
to supplement the evidentiary record.  Notably, the veteran 
does not allege that notice in this case was less than 
adequate.  Therefore, the Board finds that the veteran was 
effectively notified of the information and evidence 
necessary to substantiate and complete his claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA did not provide VCAA 
notice of the information and evidence needed to establish 
service connection for hypertension, a low back disorder and 
a seizure disorder prior to the AOJ decisions on appeal; 
however, the RO provided notice in March 2004 and 
reconsidered the claims in February 2006.  In Pelegrini, the 
Court stated that its decision did not void or nullify AOJ 
actions or decisions in which VCAA notice was not provided 
prior to the AOJ decision, but merely required that 
appellants receive VCAA-content-complying notice.  In this 
case, the Board finds that the veteran was not prejudiced by 
the post-AOJ decision notice because he was given sufficient 
time to submit and/or identify any and all evidence necessary 
to substantiate his claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by affording the veteran an opportunity to testify 
before an RO hearing officer and/or the Board.  The veteran 
requested a teleconference hearing before the Board in his 
January 2002 substantive appeal, but he did not appear at a 
hearing scheduled in May 2002.  When an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.702(d).  

VA also complied with VCAA provisions by ordering medical 
examinations when necessary to resolve the veteran's claims.  
The VCAA requires VA to order a medical examination of the 
veteran if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but otherwise indicates that the veteran has a 
disability or recurrent symptoms of a disability that may be 
associated with an in-service injury or disease.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA ordered 
examinations to assess the veteran's right knee, back, and 
seizure disorders.  In the veteran's November 2000 notice of 
disagreement, he argued that the September 2000 VA 
examination did not include a full assessment of all right 
knee complaints.  VA ordered an additional examination in 
December 2004.  VA did not order examinations in relation to 
the veteran's claims for service connection for hypertension 
and a right shoulder disability; however, the Board finds 
that VA does not have a duty to order medical examinations in 
relation to those issues.  Because there is no evidence of a 
current right shoulder disability attributable to an in-
service injury, further medical development is not necessary 
to decide that claim.  Additionally, further medical 
development is not necessary to decide the issue of service 
connection for hypertension because there is no evidence of a 
relationship between that disability and the veteran's period 
of service.  

Finally, the Board finds that VA fulfilled VCAA's duty to 
assist by aiding the veteran in obtaining evidence.  The 
veteran alleged that he was hospitalized for a right shoulder 
injury in Japan in 1973.  In May 2004, the National Personnel 
Records Center (NPRC) stated that the veteran's name did not 
appear on the hospital registry.  In April 2004, the veteran 
stated that all relevant evidence of his claims was 
submitted.  Thus, all known and available records relevant to 
the issues  on appeal were obtained and are associated with 
the veteran's claims file.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

I.  Right Shoulder Disorder

The veteran alleged that he was hospitalized in 1973 for 
surgical repair of a right shoulder injury sustained during a 
boxing match.  In May 2004, however, the NRPC stated that 
there were no records of treatment for a shoulder injury at 
the identified hospital.  The veteran did not reference that 
injury or any disabling residuals during his remaining period 
of service or during his June 1975 separation examination.

During a September 2000 VA examination, the veteran 
complained of chronic right shoulder pain and limited motion.  
He alleged that he had experienced more than twenty right 
shoulder dislocations subsequent to his initial injury.  The 
examiner noted a well-healed deltopectoral incision and x-ray 
evidence consistent with old trauma and orthopedic fixation.  
The examiner diagnosed right shoulder instability status post 
reconstruction with residual moderate symptoms.    

The Board finds that there is inadequate evidence that the 
veteran sustained an in-service shoulder injury that resulted 
in chronic impairments.  There is no medical evidence of 
treatment for the alleged 1973 injury.  Moreover, subsequent 
medical evidence does not verify treatment for that injury 
because there is no reference to shoulder problems in the 
veteran's service medical records.  Additionally, there is no 
medical evidence of dislocations or other shoulder symptoms 
subsequent to the veteran's discharge.  In fact, the only 
medical evidence of any shoulder complaint is from the 
veteran's September 2000 VA examination, which occurred more 
than 25 years after the veteran's discharge.  This paucity of 
evidence does not demonstrate that the veteran has a current 
shoulder disability related to an in-service injury.  
Consequently, service connection for a right shoulder injury 
must be denied.

II.  Seizure Disorder

The veteran has alleged that chronic seizures are potentially 
attributable to two in-service injuries.  First, he avers 
that he sustained a head injury during a 1973 football game.  
Second, he suggests that seizures started after he began 
boxing in October 1973.  

During treatment for a potential seizure disorder, the 
veteran also described two pre-service head injuries.  He 
avers that he fractured his skull after he fell from a window 
in 1957.  He maintains that he was comatose for several 
months and subsequently experienced seizures until he was 
approximately thirteen years old.  A February 2001 CT scan 
revealed evidence of prior bilateral orbital blow-out 
fractures.  He also asserts that he sustained a head injury 
in 1968 or 1970 after he fell from a truck.  He was not 
hospitalized for the injury and did not recall disabling 
residuals.  

The veteran's service medical records indicate that the 
veteran complained of black-outs in October and November 
1973.  A physician diagnosed possible mild cerebral edema 
secondary to boxing.  In April 1975, the veteran described a 
two-year history of black-outs, and a physician diagnosed 
syncopal episodes.

In May 1975, the veteran described six to ten black-outs in 
the two years prior to the examination.  He stated that he 
experienced headaches, impairment of vision, and dizziness 
preceding each episode.  Witnesses stated that, during each 
episode, the veteran was unresponsive for three or four 
minutes and experienced a subsequent period of dullness.  He 
did not have convulsive movements during those episodes.  A 
physician diagnosed a possible seizure disorder and referred 
the veteran to a neurology clinic.  X-rays and an 
electroencephalogram (EEG) were normal, and a physician 
diagnosed probable vasovagal syncope.  

In December 1999, the veteran stated that he had blacked-out 
on two separate occasions after he was assaulted in November 
1999.  A CT scan revealed no acute intracranial pathology.  A 
VA physician attributed the episodes to head and facial 
trauma sustained during the November assault.  

In February 2001, the veteran stated that he had experienced 
seizure-like symptoms since his period of service.  He 
averred that his condition had worsened in the two years 
prior to the examination.  Specifically, he alleged that 
seizures had increased in frequency to three or four episodes 
each month.  He stated that seizures lasted for approximately 
ten minutes, with ten or twenty minutes of post-ictal 
behavior.  A Social Security examiner opined that, despite an 
absence of seizure activity during black-out episodes, the 
veteran experienced seizures without muscular contracture or 
spasms.  March 2001 monitoring and EEG testing were 
nondiagnostic, and a VA epileptologist continued the 
diagnosis of seizures versus syncope versus other 
nonepileptic events.

In May 2001, the veteran began using antiepileptic 
medications.  He did not experience additional seizures until 
March 2002, when he stopped using prescribed medications, and 
March and April 2003, when he ran out of medications.  

During a December 2004 VA examination, the veteran stated 
that seizures were preceded by right temporal pain with 
blurry vision.  The examiner referenced the veteran's 
dramatic response to antiepileptic medication, and he 
diagnosed a post-traumatic seizure disorder under 
satisfactory clinical control.  The examiner attributed the 
veteran's chronic condition to a severe head injury sustained 
prior to his period of service.  He opined that, because the 
veteran's pre- and post-service symptoms were not 
significantly different, in-service black-outs were most 
likely seizures attributable to the veteran's chronic 
condition.  He suggested that the veteran's condition is 
atonic, which confused in-service diagnoses.  He noted that, 
given the paucity of medical evidence demonstrating the 
condition's pre-service severity, he could not determine 
whether the disorder was aggravated during service.  

Every veteran is presumed to have been in sound condition 
when enrolled for service except for deficits, infirmities, 
or disorders noted at entrance into service.  See 38 U.S.C.A. 
§§ 1111, 1132; 38 C.F.R. § 3.304(b).  "Noted" conditions 
are only those recorded in examination reports.  See 38 
C.F.R. § 3.304(b).  If a preexisting condition was not noted 
concurrent with the veteran's entry into service, then clear 
and unmistakable evidence is required to demonstrate that the 
injury or disease existed before entry into service and was 
not aggravated thereby, in order to rebut the presumption of 
soundness.  

Although a seizure disorder was not noted during the 
veteran's enlistment, the Board finds that there is clear and 
unmistakable evidence that the condition began prior to the 
veteran's period of service.  The veteran describes a history 
of a severe head injury and subsequent seizures, and a VA 
examiner found evidence that the veteran's chronic disorder 
was related to a pre-service history of head trauma.  Thus, 
in order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence that the preexisting seizure 
disorder was not aggravated during service.  

There is no medical evidence that conclusively demonstrates 
that the veteran's disability did not increase in severity 
during service.  In fact, medical evidence of record suggests 
that the veteran experienced an exacerbation of his disorder 
after in-service trauma.  The veteran was asymptomatic during 
his teenage years, but he experienced a recurrence of seizure 
symptoms following in-service head injuries.  He continued to 
experience seizures after service, and he described an 
additional exacerbation of his condition from 1999 to 2001.  
Consequently, the presumption of soundness is not rebutted 
and the veteran's pre-service seizure disorder was incurred 
in service.  

III.  Low Back Disorder

The veteran's service medical records indicate that the 
veteran was treated for three acute back injuries during 
service:  in June 1973, he complained of back pain attributed 
to exercise; in January and February 1975, he was treated for 
a contusion of the low back sustained during a game of 
football; and in May 1975, physicians treated muscle strain 
after the veteran fell and injured his back.  The veteran did 
not seek additional treatment for back pain during service, 
and he did not reference back problems during his June 1975 
separation examination.  

In January 2000, the veteran strained his back during a motor 
vehicle accident.  X-ray images revealed a bony outgrowth at 
the L5 level consistent with an old injury.  November 2000 
imaging revealed minimal degenerative changes at the L4-5 
levels.

During a February 2001 Social Security examination, the 
veteran attributed a history of back pain to injuries 
sustained during a 1973 assault.  The examiner noted scarring 
residual from that attack, but there was no evidence of 
fractures or dislocations.  

In April 2001, the veteran described radiating pain to his 
lower extremities, accompanied by a burning sensation.  There 
was evidence of tenderness at the L4-L5 level.  May 2001 
magnetic resonance imaging (MRI) revealed no evidence of 
lumbar nerve root compromise and no radiographic cause for 
right radiculopathy.  A neurologist diagnosed a possible 
herniated disc.  

During a July 2001 Social Security examination, the examiner 
noted positive straight-leg raising on the right, tenderness 
of the lumbosacral spine, and spasm of the lumbar paraspinal 
musculature.  Pain restricted the veteran's range of motion.  
The examiner diagnosed probable herniated nucleus pulposis or 
osteoarthritis.

In May 2002, Peter Okose, M.D. noted tenderness of the lumbar 
spine and paraspinals.  There was evidence of positive 
straight-leg raising bilaterally.  Dr. Okose diagnosed an 
intervertebral disc injury.

During a December 2004 VA examination, the veteran stated 
that his back pain began in 1973 as a result of a football 
injury.  There was evidence of restricted motion, and the 
veteran walked with a right-sided antalgic gait.  The 
examiner found insufficient medical evidence to suggest that 
pain residual from the veteran's 1973 and 1975 injuries 
continued to the date of the examination.  

Arthritis is classified as a chronic disease under 38 C.F.R. 
§ 3.309(a).  Service connection may be granted for the 
conditions listed in that regulation if the veteran displays 
symptoms of a chronic condition to a degree of ten percent or 
more within one year of discharge, even if there is not 
otherwise evidence that the disease was incurred in or 
aggravated by service.  See 38 C.F.R. §§ 3.307(a)(2), 
3.309(a).  The presumption will not apply in this case 
because there is no medical evidence that the veteran 
displayed symptoms of arthritis within one year of his 1975 
discharge; the first x-ray evidence of degenerative changes 
of the veteran's lumbosacral spine is from November 2000 
imaging.  

There is no evidence that the veteran's current back 
condition is related to injuries sustained during service.  
Evidence indicates that the veteran's in-service back 
injuries were acute and transitory, and the veteran did not 
complain of residual effects of those injuries during his 
period of service.  In fact, there is no evidence that the 
veteran complained of back pain until he sustained a back 
injury in January 2000.  That significant lapse of time 
precludes a finding that there is a causative relationship 
between the veteran's in-service injuries and his current 
back symptoms.  Moreover, a VA examiner specifically opined 
that medical evidence did not establish a relationship 
between the veteran's in-service injury and his current 
complaints.  Consequently, there is no evidence that the 
veteran's back disability was incurred in service, and 
service connection for low back pain must be denied.

IV.  Hypertension

The veteran was not treated for hypertension during service, 
and there was no evidence of high blood pressure or other 
problems with the heart and vascular system during his June 
1975 separation examination.  

Beginning in February 2001, medical records referenced a 
history of hypertension.  In July 2001, a Social Security 
examiner noted that the veteran had a history of hypertension 
beginning several years prior to the examination.  In May 
2002, Peter Okose, M.D. noted that the veteran had a history 
of hypertension beginning in 1973.  

Hypertension is classified as a chronic disease under 38 
C.F.R. § 3.309(a).  Service connection may be granted for the 
conditions listed in that regulation if the veteran displays 
symptoms of a chronic condition to a degree of ten percent or 
more within one year of discharge, even if there is not 
otherwise evidence that the disease was incurred in or 
aggravated by service.  See 38 C.F.R. §§ 3.307(a)(2), 
3.309(a).  

The presumption will not apply in this case because there is 
no medical evidence that the veteran displayed symptoms of 
hypertension within one year of his discharge from service.  
A private physician and Social Security examiner noted that 
the veteran described a long history of hypertension, but 
there is no objective medical evidence verifying the 
veteran's assertions during those examinations.  In fact, 
medial evidence of record contradicts a finding that the 
veteran has a long history of hypertension; the veteran 
denied a history of hypertension during a September 2000 VA 
examination, and the earliest notation of the condition is 
from a February 2001 medical report.  The Board notes that it 
is not bound by a medical opinion based solely on an 
unsubstantiated history as related by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
because there is no objective medical evidence that the 
veteran exhibited symptoms of hypertension within one year of 
his 1975 discharge, the presumption of chronicity will not 
apply.

Furthermore, there is no direct evidence that hypertension 
was incurred in service.  The veteran was not treated for the 
condition during service and did not exhibit symptoms of 
hypertension until several years after his discharge.  No 
medical opinion or medical evidence of record establishes a 
relationship between high blood pressure and the veteran's 
service.  Consequently, service connection for hypertension 
must be denied.

Increased Rating

The veteran complains of constant right knee pain, aggravated 
by repetitive activity and certain movements.  He avers that 
pain significantly restricts his activities and 
employability, and he requires assistance with the activities 
of daily living.  

During a September 2000 VA examination, there was no evidence 
of effusion, instability, crepitus, or meniscal signs.  The 
veteran had full range of motion and walked with a normal 
gait.  X-ray images revealed mild degenerative changes.  In 
the veteran's November 2000 notice of disagreement, he argued 
that the examiner ignored evidence of instability, catching, 
swelling, limited motion, weakness, fatigability, 
incoordination, and painful movement.  

In April 2001, the veteran described a twenty-year history of 
right knee pain, popping, clicking, locking, and instability 
as well as a two-month history of swelling and burning.  A VA 
physician diagnosed a possible meniscus tear, which was 
confirmed in an August 2001 MRI.  A Social Security examiner 
noted evidence of crepitance in July 2001.  In December 2001, 
the veteran stated that his right knee pain had become 
progressively worse during the two months prior to the 
examination, with acute swelling throughout the week prior to 
the examination.  

In May 2002, the veteran rated right knee pain at a level of 
nine out of ten on a scale of one to ten, with ten being the 
highest.  He also described intermittent swelling.  Peter 
Okose, M.D. noted diffuse tenderness of the right knee.  
Range of motion was 60 degrees flexion, and the veteran had a 
slight limp.  

In July 2002, physicians performed a right knee arthroscopy 
and partial meniscectomy.  The procedure also revealed 
evidence of chondromalacia and a medial condyle chondral 
defect.  

During a November 2002 examination, there was evidence of 
mild effusion, joint line tenderness, and limited motion 
secondary to pain.  A VA physician opined that right knee 
pain was secondary to chondromalacia.

In November 2003, the veteran complained of aggravated right 
knee pain for the prior two or three weeks.  There was no 
evidence of effusion, and a VA physician noted good range of 
motion.  The veteran complained of pain on palpation and was 
wearing a soft-support brace.  The physician diagnosed a 
possible medial meniscus tear and prescribed an unloader 
brace.

During a December 2004 VA examination, there was evidence of 
pain on palpation and hamstring tightness, and the veteran 
walked with a right-sided antalgic gait.  There was no 
evidence of instability.  Range of motion was full extension 
and 120 degrees flexion.  The examiner noted that range of 
motion or joint function was not additionally limited by 
pain, fatigue, weakness, or lack of endurance.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  To evaluate the level of disability, VA must 
consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).   Where entitlement to compensation has been 
established and the veteran appeals for a higher initial 
disability rating, VA will also analyze the severity of the 
veteran's disability from the time of the initial rating to 
the time of review.  VA will specifically consider whether 
separate "staged" ratings for different periods of time are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Because there is x-ray evidence of degenerative changes, the 
veteran's disability is evaluated under Diagnostic Code 5003, 
which directs that degenerative arthritis be rated based on 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  See 38 C.F.R. § 4.71a.  
Limitation of knee and leg motion is evaluated under 
Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  
Under Diagnostic Code 5260, a noncompensable rating is 
assigned for limitation of flexion to 60 degrees, and a 10 
percent rating is assigned for limitation to 45 degrees.  
Considering all measured movements of record and evaluating 
the veteran's disability on the basis of the most restricted 
range-60 degrees flexion and full extension-the veteran's 
disability does not warrant a compensable rating under 
Diagnostic Codes 5260 or 5261.  

When evaluating a disability using the limitation of motion 
diagnostic codes, the Board must consider whether the 
veteran's pain and functional loss cause additional 
disability beyond that reflected in the range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 9 Vet. App. 7, 10 (1996).  In this case, a VA examiner 
specifically found that the veteran's motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  Therefore, there is no evidence that pain and 
functional loss result in a disability beyond that reflected 
in range of motion measurements sufficient to warrant a 
compensable rating under Diagnostic Codes 5260 or 5261.

If limitation of the specific joints involved is 
noncompensable under appropriate diagnostic codes, then 
Diagnostic Code 5003 assigns a 10 percent rating for each 
major joint or group of minor joints affected by limitation 
of motion.  See 38 C.F.R. § 4.71a.  In this case, there is 
objective evidence that the veteran experiences limited 
motion attributable to pain.  Consequently, a 10 percent 
rating is warranted under Diagnostic Code 5003.  A higher 
rating is not warranted under Diagnostic Code 5003 unless 
there is x-ray evidence of arthritic involvement of 2 or more 
major joints or minor joint groups with occasional 
incapacitating exacerbations.

A separate rating is not warranted under Diagnostic Code 
5257, which allows for the assignment of ratings based on 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5257, a 10 percent rating is 
warranted for slight symptoms, a 20 percent rating is 
warranted for moderate symptoms, and a 30 percent rating is 
warranted for severe symptoms.  Although the veteran 
complains of right knee instability, there is no medical 
evidence of that symptom.  In fact, physician performing 
examinations in September 2000 and December 2004 specifically 
found no evidence of instability.  The veteran uses a knee 
brace, but that assistive device is prescribed to address 
pain.  Therefore, a separate 10 percent rating for moderate 
symptoms is not warranted under Diagnostic Code 5257.  

The Board notes that separate ratings are not warranted under 
Diagnostic Codes 5257 or 5259.  Diagnostic Code 5259 allows 
for the assignment of ratings based on removal of semilunar 
cartilage, with a maximum rating of 10 percent.  See 38 
C.F.R.  4.71a.  Although disabilities resulting from injuries 
may overlap, VA must avoid evaluating the same disability 
under various criteria ("pyramiding") to avoid 
overcompensating the claimant for the actual impairment of 
his earning capacity.  See 38 C.F.R. § 4.14; Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  The Board finds that an 
additional rating for alleged instability or removal of 
cartilage would equate to pyramiding because the assigned 
rating of 10 percent for limitation of motion accounts for 
the veteran's manifested impairments and symptomatology.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

There is no evidence of specific factors that are exceptional 
or unusual in light of VA's schedule of ratings.  The 
veteran's right knee condition does not require frequent 
hospitalization, and the evidence of record does not 
demonstrate any exceptional limitation beyond that 
contemplated in the schedule of ratings.  The Board 
appreciates that limitations caused by pain have an adverse 
impact on the veteran's employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. § 3.321.  
Therefore, any assignment of a compensable rating is 
recognition of that loss.   Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  See also 38 C.F.R. § 4.1 ("the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  Consequently, the Board finds that the 
evaluations assigned in this decision adequately reflect the 
veteran's clinically established impairments, and an extra-
schedular rating is denied.
 

ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a seizure disorder is granted.

Service connection for a low back disorder is denied.

Service connection for hypertension is denied.

An initial rating higher than 10 percent for a right knee 
disorder is denied.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


